     Case 2:18-cv-02335-RFB-DJA Document 27 Filed 04/21/20 Page 1 of 2


 1   CLARK HILL PLLC
     MARK S. DZARNOSKI, ESQ.
 2   Nevada Bar No. 3398
     E-mail: mdzarnoski@clarkhill.com
 3   MICHAEL V. CRISTALLI, ESQ.
     Nevada Bar No. 6696
 4
     E-mail: mcristalli@clarkhill.com
 5   JOHN A. HUNT, ESQ.
     Nevada Bar No. 1888
 6   E-mail: jhunt@clarkhill.com
     3800 Howard Hughes Parkway, Suite 500
 7   Las Vegas, Nevada 89169
     Tel: (702) 862-8300
 8   Fax: (702) 862-8400
     Attorneys for Defendants Arman Izadi
 9
     aka Alexander Izadi
10   aka Armani; Sancho Van Ryan
     aka Sancho Jinadasa;
11   Glow Threads, Inc

12                                        UNITED STATES DISTRICT COURT

13                                                 DISTRICT OF NEVADA

14
     Mark Streeter,                                         CASE NO: 2:18-cv-02335-RFB-DJA
15                                   Plaintiff,
16   v.
17                                                              STIPULATION AND ORDER TO
     Arman Izadi a/k/a Alexander Izadi a/k/a                    EXTEND TIME TO RESPOND TO
18   Armani; Sancho Van Ryan a/k/a Sancho Jinadasa              PLAINTIFF’S FIRST AMENDED
     and Glow Threads, Inc.,                                            COMPLAINT
19                            Defendant,                             (FIRST REQUEST)
20

21

22

23           Plaintiff Mark Streeter and Defendants Arman Izadi, Sancho Van Ryan, and Glow
24   Threads, Inc. by and through their counsel, hereby respectfully submit this Stipulation and Order
25   Extending Time for Defendants to Respond to Plaintiff’s First Amended Complaint.            This
26   Stipulation is made in accordance with LR 6-1, LR 6-2, and LR II 7-1 of the Local Rules of this
27

28
                                                       1 of 2
     ClarkHill\J1175\391668\223744735.v1-4/17/20
     Case 2:18-cv-02335-RFB-DJA Document 27 Filed 04/21/20 Page 2 of 2


 1   Court. This is the first request for an extension of time to file a response to Plaintiff’s First

 2   Amended Complaint.

 3           Plaintiff’s First Amended Complaint [ECF 20] was filed on March 27, 2020.              The

 4   Response to Plaintiff’s First Amended Complaint is due April 17, 2020.

 5           Upon agreement by and between all the parties, the undersigned respectfully requests that
 6
     this Court grant an extension of time in which the Response to Plaintiff’s First Amended
 7
     Complaint currently due April 17, 2020 be extended for a period of two (2) weeks up to and
 8
     including May 1, 2020.
 9
             The reason for this request is that the COVID 19 emergency and related limitations have
10

11   significantly hampered Clark Hill’s ability to complete their Response to Plaintiff’s First

12   Amended Complaint on behalf of the Defendants herein.
13   CLARK HILL, PLLC                                       KENNEDY & COUVILIER
14
     By: //s// Michael V. Cristalli                         By: //s// Todd E. Kennedy
15   MARK DZARNOSKI. ESQ.                                   TODD E. KENNEDY, ESQ.
     Nevada Bar No. 6696                                    Nevada Bar No. 6014
16   MICHAEL V. CRISTALLI, ESQ.                             3271 E. Warm Springs Rd.
     Nevada Bar No. 6696                                    Las Vegas, Nevada 89120
17
     JOHN A. HUNT, ESQ.                                     Tel: (702) 608-7931
18   Nevada Bar No. 1888                                    Email: tkennedy@kclawnv.com
     E-mail: jhunt@clarkhill.com                            Attorneys for Plaintiff Mark Streeter
19   3800 Howard Hughes Parkway, Suite 500
     Las Vegas, Nevada 89169
20   Telephone: (702) 862-8300
     Email: mdzarnoski@clarkhill.com
21   Email: mcristalli@clarkhill.com
     Attorneys for Defendants Arman Izadi
22   aka Alexander Izadi aka Armani;
     Sancho Van Ryan aka Sancho Jinadasa;
23   Glow Threads, Inc.
                                                   ORDER
24
             IT IS SO ORDERED.
25

26            DATED: April 21, 2020                _________________________________________
                                                   UNITED
                                                   Daniel J. STATES
                                                             Albregts DISTRICT JUDGE
27
                                                   United States Magistrate Judge
28
                                                   2 of 2
     ClarkHill\J1175\391668\223744735.v1-4/17/20
